Citation Nr: 1636243	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for degenerative arthritis of the left knee.

2.  Entitlement to a higher initial disability rating (or evaluation) for cervical intervertebral disc syndrome in excess of 10 percent prior to September 27, 2013, in excess of 30 percent from September 27, 2013 to December 8, 2014, and in excess of 20 percent from December 9, 2014.

3.  Entitlement to a higher initial disability rating (or evaluation) for thoracolumbar spine degenerative disc disease (DDD) with lumbar intervertebral disc syndrome and thoracic disc herniation in excess of 10 percent prior to December 9, 2014, and in excess of 20 percent from December 9, 2014.

4.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for right hip strain.

6.  Entitlement to a higher initial (compensable) disability rating (or evaluation) for status post bilateral inguinal hernia repair with scars.

7.  Entitlement to a higher initial disability rating (or evaluation) for left knee scarring in excess of 0 percent (noncompensable) prior to September 27, 2013, and in excess of 20 percent from September 27, 2013.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 2005 to October 2008.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in Houston, Texas.  During the course of this appeal, in a May 2015 rating decision, the RO granted staged ratings as to the neck, back, and left knee scar issues on appeal.

The Veteran has appealed from the initial ratings assigned for multiple service-connected disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

In the February 2012 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board as to the issues on appeal.  A hearing was scheduled, and in a June 2016 Statement in Support of Claim, via a VA Form 21-4138, the Veteran advised being unable to attend the hearing and asked that a decision be rendered by the Board at this time.  The Board finds there is no pending hearing request.  38 C.F.R. § 20.702(e) (2015).

The Veteran participated in VA's Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized. The Veteran currently has a hybrid VA claims file, partially in paper and partially electronic in Virtual VA and the Veterans Benefits Management System (VBMS).  The Board has reviewed both the paper and electronic files so as to insure a total review of the evidence.    


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's service-connected left knee disability more nearly approximated symptomatic removal of semilunar cartilage, with painful limitation of flexion to greater than 45 degrees and limitation of extension to less than 5 degrees, without instability, ankylosis, dislocation of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

2.  Prior to September 27, 2013, the Veteran's service-connected cervical spine disability more nearly approximated muscle spasm severe enough to result in abnormal kyphosis, painful forward flexion of greater than 15 degrees, and no ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months. 

3.  From September 27, 2013 to December 8, 2014, the Veteran's service-connected cervical spine disability more nearly approximated painful forward flexion, with flare-ups of pain, of 15 degrees or less, without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.

4.  From December 9, 2014, the Veteran's service-connected cervical spine disability more nearly approximated painful forward flexion, with flare-ups of pain, of 15 degrees or less, without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.

5.  Prior to December 9, 2014, the Veteran's service-connected thoracolumbar spine disability more nearly approximated painful forward flexion, with flare-ups of pain, of greater than 30 degrees but not greater than 60 degrees, and muscle spasm severe enough to result in an abnormal gait, without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.

6.  From December 9, 2014, the Veteran's service-connected thoracolumbar spine disability more nearly approximated painful forward flexion, with flare-ups of pain, of greater than 30 degrees but not greater than 60 degrees, without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.

7.  For the entire initial rating period on appeal, the Veteran's service-connected peripheral neuropathy of the right upper extremity more nearly approximated moderate incomplete paralysis of the major extremity.

8.  For the entire initial rating period on appeal, the service-connected right hip strain was not productive of ankylosis, fracture, malunion, nonunion of the joint or flail hip joint, and did not manifest limitation of flexion to 45 degrees, limitation of extension to 5 degrees, limitation of rotation such that the Veteran cannot toe-out more than 15 degrees, limitation of abduction with motion lost beyond 10 degrees, or limitation of adduction such that the Veteran is unable to cross the legs.

9.  For the entire initial rating period on appeal, the Veteran's service-connected status post bilateral inguinal hernia repair with scars more nearly approximated one painful scar and multiple superficial scars that were not deep or unstable, did not cause any functional loss, and did not cover an area of at least 144 square (sq.) inches (929 sq. centimeters (cm.)), and no postoperative hernia recurrence.

10.  Prior to September 27, 2013, the Veteran's service-connected left knee scarring more nearly approximated two superficial scars that were not painful, deep, or unstable, did not cause any functional loss, and did not cover an area of at least 144 sq. inches (929 sq. cm.).

11.  From September 27, 2013, the Veteran's service-connected left knee scarring more nearly approximated one painful scar and one painful and unstable scar, neither of which were deep and or caused any functional loss.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for a higher initial disability rating in excess of 10 percent for degenerative arthritis of the left knee have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a, Diagnostic Code 5003-5260 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, prior to September 27, 2013, the criteria for a disability rating of 20 percent for the service-connected cervical intervertebral disc syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

3.  From September 27, 2013 to December 8, 2014, the criteria for a disability rating in excess of 30 percent for cervical intervertebral disc syndrome have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, from December 9, 2014, the criteria for a disability rating of 30 percent for the service-connected cervical intervertebral disc syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

5.  Resolving all reasonable doubt in the Veteran's favor, prior to December 9, 2014, the criteria for a disability rating of 20 percent for the service-connected thoracolumbar spine DDD with lumbar intervertebral disc syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

6.  From December 9, 2014, the criteria for a disability rating in excess of 20 percent for thoracolumbar spine DDD with lumbar intervertebral disc syndrome and thoracic disc herniation have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

7.  Resolving all reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a disability rating of 30 percent for the service-connected peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8715 (2015).

8.  For the entire initial rating period on appeal, the criteria for a disability rating in excess of 10 percent for the service-connected right hip strain have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5250-55 (2015).

9.  Resolving all reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a disability rating of 10 percent for the service-connected status post bilateral inguinal hernia repair with scars have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7338, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008), §4.118, Diagnostic Codes 7800-7806 (2015).

10.  Prior to September 27, 2013, the criteria for a compensable disability rating for the service-connected left knee scarring have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008), 4.118, Diagnostic Codes 7800-7806 (2015).

11.  From September 27, 2013, the criteria for a disability rating in excess of 20 percent for the service-connected left knee scarring have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800-7806 (2008), 4.118, Diagnostic Codes 7800-7806 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As this appeal arises from the Veteran's disagreement with the initial ratings assigned following the grant of service connection for multiple disabilities, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran has received multiple VA examinations relevant to the issues on appeal.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While it is not clear that the claims file was reviewed at each examination, the Board notes that review of the claims file is not required in this case for purposes of determining whether higher initial disability rating are warranted for the service-connected disabilities on appeal, as the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).

All relevant documentation, including service, VA, and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the initial rating issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Degenerative Arthritis of the Left Knee

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 
38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  Id.

Under Diagnostic Code 5256, disability ratings are assigned when ankylosis is present.  Id.  Diagnostic Codes 5258 and 5259 provide for disability ratings when semilunar cartilage is dislocated and/or removed and related symptoms are present.  Id.  Finally, a 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  Id.   

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a.

The Veteran's left knee disability is currently rated as 10 percent disabling under hyphenated Diagnostic Code 5003-5260 for painful limitation of flexion caused by arthritis.  38 C.F.R. § 4.71a.  After a review of all the evidence of record, the Board finds that, for the entire initial rating period on appeal, the Veteran's service-connected left knee disability has manifested as symptomatic removal of semilunar cartilage, with painful limitation of flexion caused by arthritis to greater than 45 degrees and limitation of extension to less than 5 degrees, without instability, ankylosis, dislocation of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

A March 2005 service treatment record noted that the Veteran had pain in the left knee.  The Veteran received an in-service knee examination in May 2005.  The service treatment record reflected range of motion from zero to 130 degrees without pain.  No instability was observed.  A July 2005 service treatment record reflects that the Veteran complained of pain while running.  Gait was normal and there was trace effusion.  The Veteran was provided a knee brace.  

A June 2008 examination report reflects that the Veteran advanced symptoms of pain, popping, weakness, stiffness, giving way, lack of endurance, and fatigability, without swelling, heat, redness, locking, or dislocation.  The pain would range from a one to a five out of ten on the pain scale, and would worsen with physical activity.  The Veteran advanced being unable to stand for prolonged periods of time.  Upon examination, the left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, guarding of movement, locking pain, genu recurvatum, or crepitus.  Range of motion testing reflected flexion to 130 degrees, with pain setting in at 130 degrees, and extension to zero degrees without pain.  

The Veteran received a VA knee examination in September 2013.  Symptoms advanced by the Veteran included pain with flare ups, weakness, fatigability, and incoordination.  Range of motion testing showed flexion to 140 degrees or greater with objective evidence of painful motion at 120 degrees, and extension to zero degrees with no objective evidence of painful motion.  There was no additional loss after repetitive use testing.  At the conclusion of the examination the VA examiner opined that flare ups of pain would result in an additional loss of 20 degrees of motion on flexion.

Upon examination there was no patella subluxation or dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment, including genu recurvatum.  It was noted that the Veteran had a meniscus (semilunar cartilage) condition with meniscal tear and frequent episodes of joint pain.  The Veteran did not have meniscal dislocation.  Residual symptoms from the past meniscectomy included painful motion and weakness.  Upon stability testing, the Veteran had no anterior, posterior, and/or medial-lateral instability.

After a review of all the evidence, both lay and medical, the Board finds that for the entire initial rating period on appeal, the Veteran's service-connected left knee disability has manifested as symptomatic removal of semilunar cartilage, with painful limitation of flexion caused by arthritis to greater than 45 degrees and limitation of extension to less than 5 degrees, without instability, ankylosis, dislocation of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  The evidence reflects that the Veteran has noncompensable (flexion limited to 60 degrees or greater) painful limitation of flexion caused by arthritis.  Because the painful limitation of flexion is noncompensable under Diagnostic Code 5260, the Veteran is entitled to an initial 10 percent disability rating under Diagnostic Code 5003 for noncompensable painful limitation of motion caused by arthritis.  

The Board has considered whether a separate (or higher) disability rating is warranted for any other left knee disability.  As the evidence of record does not reflect that the left knee is ankylosed, that there is malunion or nonunion of the tibia and fibula, that there is a current diagnosis of genu recurvatum, and/or that the semilunar cartilage has been dislocated, a separate (or higher) compensable disability rating is not warranted under Diagnostic Codes 5256, 5258, 5262, or 5263.  38 C.F.R. § 4.71a.  Further, range of motion testing does not reflect painful limitation of extension to 10 degrees of lower.  As such, a separate compensable rating is not warranted under Diagnostic Code 5261.

In a June 2008 examination, the Veteran did advance that the left knee would "give way."  As such, the Board has considered whether a separate compensable rating is warranted for instability of the left knee.  As discussed above, no instability was noted in a May 2005 in-service knee examination report.  Further, no instability was specifically diagnosed in the June 2008 and September 2013 VA knee examinations.  For these reasons, the Board finds that the evidence of record is against a finding that the Veteran's advanced "giving way" in June 2008 was, in fact, instability of the left knee, and that a separate compensable disability rating for instability of the left knee is not warranted.

Finally, the Veteran previously suffered a meniscal tear requiring surgery and repair.  As the highest available disability rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage is 10 percent, a higher initial disability rating cannot be granted under this code; however, the Veteran may be entitled to a separate compensable rating.  In considering whether a separate compensable rating is warranted, there are only two requirements for a compensable rating under Diagnostic Code 5259.  

First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second Diagnostic Code 5259 requirement of being "symptomatic" is broad enough to encompass all symptoms, including pain and limitation of motion.  Here, the Veteran's left knee has manifested as limitation of flexion due to pain, which is contemplated by the rating criteria under Diagnostic Codes 5003 and 5260.  As such, the Board finds that assigning a separate rating under Diagnostic Code 5259 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology (here, limitation of flexion and painful motion).  See Esteban, at 261-62; 38 C.F.R. 4.14.

For these reasons, the Board finds that for the entire initial rating period on appeal the criteria for a higher initial disability rating in excess of 10 percent for degenerative arthritis of the left knee have not been met.  As the preponderance of the evidence is against the claim for an increased rating, the claim for an increased rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5256-63.

Cervical Intervertebral Disc Syndrome

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Concerning the cervical spine, the General Rating Formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine, while a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 45 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran's cervical spine disability is currently rated under Diagnostic Code 5243 for cervical IVDS.


Prior to September 27, 2013 

After a review of all the evidence of record, the Board finds that, prior to September 27, 2013, the Veteran's service-connected cervical spine disability more nearly approximated muscle spasm severe enough to result in abnormal kyphosis, painful forward flexion of greater than 15 degrees, and no ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.

Neck stiffness was noted in an April 2007 service treatment record, and in a December 2007 medical history report, the Veteran advanced having severe neck pain and limited range of motion.  A January 2008 service treatment record noted that the Veteran had chronic neck pain and limited range of motion after cervical fusion.  MRIs from September and December 2007 showed kyphotic deformity at C6 to C7.  Upon range of motion testing the Veteran had forward flexion to 
36 degrees, extension to 38 degrees, lateral flexion left to 23 degrees, lateral flexion right to 40 degrees, lateral left rotation of 65 degrees, and lateral right rotation of 52 degrees.

The Board notes that the above referenced degrees were the average of multiple tests conducted at that time.  A separate testing document reflects that during testing, the lowest degree readings were as follows: forward flexion to 35 degrees, extension to 37 degrees, left lateral flexion to 20 degrees, right lateral flexion to 40 degrees, left lateral rotation to 57 degrees, and right lateral rotation to 50 degrees.  The document also reports that the Veteran had localized tenderness and abnormal spinal contour due to kyphosis.

Per a February 2008 service treatment record, the Veteran had diminished cervical spine rotation, abnormal cervical spine rotation to the left, no tenderness on palpation, normal flexion, and normal extension.

The report from a June 2008 examination reflects that the Veteran complained of stiffness, visual disturbances, weakness, numbness, malaise, bowel (but not bladder) problems, and dizziness.  Pain was sharp, constant, and involved spasms.  The Veteran advanced being placed on bed rest for 30 days from June to July 2007.  The Board notes that the evidence reflects that the 30 days of bed rest was to recover from cervical spine surgery, and was not prescribed to treat any signs or symptoms of IVDS.  As such, this was not a period of incapacitating episodes as contemplated by the rating schedule.

Upon examination the examiner noted no evidence of radiating pain or movement, muscle spasm, tenderness, or ankylosis.  Range of motion testing reflected flexion to 40 degrees, extension to 25 degrees, right lateral flexion to 40 degrees, left lateral flexion at 30 degrees, right rotation at 60 degrees, and left rotation at 50 degrees.  These were the same degrees at which pain was observed.

In the Veteran's February 2012 substantive appeal, via VA Form 9, the Veteran advanced having muscle spasms, abnormal spinal contour, and an abnormal gait.  The Veteran further conveyed having been incapacitated for a total of two to three weeks over the past twelve months.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that, prior to September 27, 2013, the Veteran's service-connected cervical spine disability more nearly approximated muscle spasm severe enough to result in abnormal kyphosis, painful forward flexion of greater than 15 degrees, and no ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.  As discussed above, a January 2008 service treatment record showed kyphotic deformity at C6 to C7, and the Veteran's lay statements indicate the presence of muscle spasms during this time period.  Resolving reasonable doubt in favor of the Veteran, such symptoms warrant a 20 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243; DeLuca.  Further, a rating in excess of 30 percent is not warranted as there was no ankylosis, the Veteran's forward flexion was not limited to 15 degrees or less, even considering flare-ups and the Veteran's painful limitation of motion, and incapacitating episodes did not have a total duration of at least four weeks in the previous 12 months period.  Id.


From September 27, 2013 to December 9, 2014

After a review of all the evidence of record, the Board finds that, from September 27, 2013 to December 9, 2014, the Veteran's service-connected cervical spine disability more nearly approximated painful forward flexion, with flare-ups of pain, of 15 degrees or less, without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.

The Veteran received a VA neck examination in September 2013.  Symptoms advanced by the Veteran included pain with flare-ups, weakness, fatigability, and incoordination.  Upon examination there was no localized tenderness, pain to palpation, or other neurologic abnormalities.  The Veteran had IVDS but no incapacitating episodes in the previous 12 months.

Range of motion testing reflected forward flexion to 25 degrees with objective evidence of painful motion at 20 degrees, extension to 20 degrees with objective evidence of painful motion at 20 degrees, right lateral flexion to 20 degrees with objective evidence of painful motion at 20 degrees, left lateral flexion to 20 degrees with objective evidence of painful motion at 10 degrees, right lateral rotation to 50 degrees with objective evidence of painful motion at 45 degrees, and left lateral rotation to 50 degrees with objective evidence of painful motion at 40 degrees.  There was no additional loss of range of motion after repetitive use testing.

At the conclusion of the examination the VA examiner opined that additional loss of motion from flare ups would be 10 degrees at all levels, except for a five degree loss of left lateral flexion.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that, from September 27, 2013 to December 8, 2014, the Veteran's service-connected cervical spine disability more nearly approximated painful forward flexion, with flare-ups of pain, of 15 degrees or less, without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.  Per the September 2013 VA examination, upon forward flexion, the Veteran had objective evidence of painful motion at 25 degrees.  Further, the VA examiner opined that this would be additionally lessened by 10 degrees, to 15 degrees, during a flare-up of pain.  As such, considering the Veteran's painful flare-ups, the Board finds that the Veteran's forward limitation of motion of the cervical spine for this period of time was 15 degrees, warranting a 30 percent disability rating.  A rating in excess of 30 percent is not warranted as there was no ankylosis of the cervical spine and any incapacitating episodes did not have a total duration of at least four weeks in the previous 12 month period.  

For these reasons, the Board finds that, from September 27, 2013 to December 8, 2014, the criteria for a disability rating in excess of 30 percent for cervical intervertebral disc syndrome have not been met.  As the preponderance of the evidence is against the claim for a higher rating during this time period, the claim for an increased rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243.

From December 9, 2014

During the pendency of this appeal, based upon the results of a December 9, 2014 VA neck examination, the RO assigned a staged rating of 20 percent for the service-connected cervical spine disability.  For the reasons discussed below, the Board finds this reduction to be incorrect, as the evidence reflects that, from December 9, 2014, the Veteran's service-connected cervical spine disability more nearly approximated painful forward flexion, with flare-ups of pain, of 15 degrees or less, without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.

The Veteran received a VA neck examination in December 2014.  At that time, the Veteran advanced having worsening pain with flare-ups.  Range of motion testing reflected forward flexion to 25 degrees with objective evidence of painful motion at 25 degrees, extension to 20 degrees with objective evidence of painful motion at 20 degrees, right lateral flexion to 25 degrees with objective evidence of painful motion at 25 degrees, left lateral flexion to 25 degrees with objective evidence of painful motion at 25 degrees, right lateral rotation to 40 degrees with objective evidence of painful motion at 40 degrees, and left lateral rotation to 40 degrees with objective evidence of painful motion at 40 degrees.  There was no change upon repetitive use testing.  At the conclusion of the examination the VA examiner opined that there would be an approximate additional loss of 5 degrees of both flexion and extension upon flare-up.

Upon examination there was not localized tenderness or pain to palpation, and no guarding or muscle spasm.  The Veteran had full muscle strength, including on active movement against some resistance.  There was no muscle atrophy.  The VA examiner diagnosed IVDS but found there were no incapacitating episodes of the past 12 months.  There were no other pertinent physical findings, complications, conditions, signs or symptoms other than a surgical scar that was neither painful nor unstable, and had a total area of less than 39 square centimeters.  

As noted above, at the December 2014 examination, a VA examiner again found painful forward flexion of the cervical spine with objective evidence of painful motion at 25 degrees; however, the VA examiner only approximated an additional flare-up loss of five percent.  This approximation was five degrees less than the 10 percent loss advanced by the VA examiner at the September 2013 VA neck examination.  As these are mere approximations, the Board will resolve reasonable doubt in favor of the Veteran to find that during the period from December 9, 2014, the Veteran's forward flexion of the neck would have been reduced an additional 10 percent due to flare-ups of pain.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that, from December 9, 2014, the Veteran's service-connected cervical spine disability more nearly approximated painful forward flexion, with flare-ups of pain, of 15 degrees or less, without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.  Per the December 2014 VA examination, upon forward flexion the Veteran had objective evidence of painful motion at 25 degrees.  Further, the Board has found that this range of motion would be further lessened by 10 degrees, to 15 degrees, during a flare-up of pain.  As such, considering the Veteran's painful flare-ups, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's forward limitation of motion of the cervical spine for this period of time was 15 degrees, warranting a 30 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243; DeLuca.  A rating in excess of 30 percent is not warranted as there was no ankylosis of the cervical spine and any incapacitating episodes did not have a total duration of at least four weeks in the previous 12 month period.

Thoracolumbar Spine DDD with Lumbar Intervertebral Disc Syndrome
And Thoracic Disc Herniation

As to the thoracolumbar spine, the General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

The Veteran's service-connected thoracolumbar spine disability is currently rated under diagnostic Code 5243 for IVDS.  As of December 9, 2014, the RO recharacterized the disability to include thoracic disc herniations.  However, VA's rating schedule rates lumbar and thoracic spine disabilities as one. 

Prior to December 9, 2014

After a review of all the evidence of record, the Board finds that, prior to December 9, 2014, the Veteran's service-connected thoracolumbar spine disability more nearly approximated painful forward flexion, with flare-ups of pain, of greater than 30 degrees but not greater than 60 degrees, and muscle spasm severe enough to result in an abnormal gait, without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.

A February 2008 service treatment record noted that the Veteran had normal lumbosacral spine motion; however, lumbosacral spine pain was elicited by extension and lateral flexion to the right.  The report from a June 2008 service treatment record stated that the Veteran had been provided a back brace after a pain management procedure.  A July 2008 service treatment record noted pain on flexion, extension, and on the right side.  Gait was normal and there was no spine curvature.  In an August 2008 service treatment record, the Veteran advanced having right paraspinal muscle spasms.

The report from a June 2008 examination reflects that the Veteran complained of pain, stiffness, weakness, numbness, malaise, and erectile dysfunction.  There were no complaints of visual disturbance, fever, bladder problems, bowel problems, or dizziness.  The pain was constant, burning, aching, oppressing, sharp, sticking, and involved cramping and spasms.  It was at a level of nine out of ten on the pain scale.  The Veteran conveyed that the pain limited daily activities.  He had an antalgic gait.  
Examination revealed no evidence of radiating pain on movement, tenderness, or ankylosis.  There was muscle spasm.  Upon range of motion testing there was flexion to 80 degrees, with pain occurring at 40 degrees, and extension, right lateral flexion, left lateral flexion, right rotation, and left rotation to 20 degrees, with pain setting in at 20 degrees.

A subsequent September 2008 service treatment record noted additional complaints of lumbar pain by the Veteran.  Per a second September 2008 service treatment record, the Veteran advanced that the pain was at a level of three to four out of ten on the pain scale.  Spasms in the lumbosacral spine were observed upon examination.  Gait and stance were normal.  The report from a December 2009 VA traumatic brain injury examination notes that the Veteran did not have bladder problems, impotence, fecal leakage, or constipation.  A November 2010 private treatment record noted normal gait.

In the Veteran's February 2012 substantive appeal, via VA Form 9, he advanced having muscle spasms, abnormal spinal contour, and abnormal gait.  He further stated he had been incapacitated for a total of 2-3 weeks over the past 12 months.

The Veteran received a VA back examination in September 2013.  The examination report reflects that the Veteran advanced experiencing pain with flare ups, weakness, fatigability, and incoordination.  Upon range of motion testing the Veteran had forward flexion to 90 degrees or greater, with objective evidence of painful motion at 70 degrees, extension to 30 degrees or greater with objective evidence of painful motion at 15 degrees, right lateral flexion to 30 degrees or greater, with objective evidence of painful motion at 20 degrees, left lateral flexion to 30 degrees or greater with objective evidence of painful motion at 25 degrees, right lateral rotation to 30 degrees or greater with objective evidence of painful motion at 20 degrees, and left lateral rotation to 30 degrees or greater with objective evidence of painful motion at 25 degrees.  There was no additional range of motion lost upon repetitive use testing.

At the conclusion of the examination the VA examiner opined that during a flare-up flexion would be reduced by 20 degrees, extension by 10 degrees, right lateral flexion by 10 degrees, left lateral flexion by 5 degrees, right lateral rotation by 10 degrees, and left lateral rotation by 10 degrees.  The Veteran did not have localized tenderness, pain to palpation, guarding, muscle spasm, abnormal gait, or other neurologic abnormality.  IVDS of the thoracolumbar spine was not present.

Per a March 2014 private treatment record, the Veteran advanced that back pain worsened when sitting, standing, bending forward, bending backward, lifting, bending to the left and right, and when the weather is damp and cold.  An August 2014 private treatment record noted increased pain in the back.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that, prior to December 9, 2014, the Veteran's service-connected thoracolumbar spine disability more nearly approximated painful forward flexion, with flare-ups of pain, of greater than 30 degrees but not greater than 60 degrees, and muscle spasm severe enough to result in an abnormal gait, without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.  As discussed above, a June 2008 examination reflected both muscle spasm and antalgic gait.  Further, range of motion testing in September 2013 showed painful forward flexion of 70 degrees, with an estimated additional 20 degrees lost during a flare-up of pain.  Resolving reasonable doubt in favor of the Veteran, both the muscle spasm with antalgic gait and the forward flexion of 50 degrees during a flare-up of pain warrant the assignment of a higher initial disability rating of 20 percent.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243; DeLuca.  Further, a rating in excess of 20 percent is not warranted as there was no ankylosis, the Veteran's forward flexion, even when considering painful flare-ups, was not limited to 30 degrees or less, and, by the Veteran's own admission, incapacitating episodes did not have a total duration of at least four weeks in the previous 12 months period.  Id.

From December 9, 2014

After a review of all the evidence of record, the Board finds that, from December 9, 2014, the Veteran's service-connected thoracolumbar spine disability more nearly approximated painful forward flexion, with flare-ups of pain, of greater than 30 degrees but not greater than 60 degrees, without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.

The Veteran received a new VA spinal examination in December 2014.  Per the examination report, the Veteran conveyed an increase in pain with flare-ups, which included constant back spasms.  The spasms prevented bending, standing, and any physical activity.

Range of motion testing reflected forward flexion to 70 degrees with objective evidence of painful motion at 70 degrees, extension to 20 degrees with objective evidence of painful motion at 20 degrees, right lateral flexion to 20 degrees with objective evidence of painful motion at 20 degrees, left lateral flexion to 20 degrees with objective evidence of painful motion at 20 degrees, right lateral rotation to 20 degrees with objective evidence of painful motion at 20 degrees, and left lateral rotation to 20 degrees with objective evidence of painful motion at 20 degrees.  There was no change after repetitive use testing.  Functional loss included less movement, pain on movement, and swelling.  At the conclusion of the examination the VA examiner opined that flare-ups would cause an additional 10 degrees of loss in both flexion and extension.

Upon examination there was no localized tenderness or pain to palpation.  The veteran did have guarding or muscle spasm severe enough to result in abnormal gait.  Muscle strength testing was normal, including on active movement against some resistance.  There was no muscle atrophy.  No neurological abnormalities were noted other than radiculopathy.  While the Veteran was diagnosed with IVDS, the Veteran had no incapacitating episodes in the past 12 months.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that, from December 9, 2014, the Veteran's service-connected thoracolumbar spine disability more nearly approximated painful forward flexion, with flare-ups of pain, of greater than 30 degrees but not greater than 60 degrees, without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.  As discussed above, a December 2014 VA spinal examination showed painful forward flexion of 70 degrees, with an estimated additional 10 degrees lost during a flare-up of pain.  Such a 60 degree limitation of motion falls squarely within the 20 percent rating criteria.  Further, the evidence reflects no ankylosis of the spine, and incapacitating episodes did not have a total duration of at least four weeks in the previous 12 months period.  

For these reasons, the Board finds that, from December 9, 2014, the criteria for a disability rating in excess of 20 percent for thoracolumbar spine DDD with lumbar intervertebral disc syndrome and thoracic disc herniation have not been met.  As the preponderance of the evidence is against the claim for a higher rating during this time period, the claim for an increased rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243.

Separate Compensable Ratings for Spinal Related Disabilities

The Board has considered whether the Veteran is entitled to a separate compensable rating for any objective neurologic, or other, disabilities related to the service-connected spinal disabilities.  Currently, the Veteran is already service connected for neurological disabilities of all four extremities and a post-cervical spine surgery neck scar.  None of these issues, except for the right upper extremity (addressed below), are before the Board at this time.

At various times since 2008 the Veteran has noted bowel and erectile dysfunction issues; however, none of the evidence of record, including multiple VA neck and back examinations, have found that any currently diagnosed erectile dysfunction and/or bladder problems are related to a service-connected neck or back disability.  For these reasons, the Board does not find that the assignment of a separate compensable rating for any disabilities related to the service-connected spinal disabilities are warranted at this time.

Peripheral Neuropathy of the Right Upper Extremity

The Veteran's peripheral neuropathy of the right upper extremity has been rated under Diagnostic Code 8715, for impairment of the median nerve.  Under Diagnostic Code 8715, incomplete paralysis of the median nerve in the major extremity warrants 10, 30, or 50 percent ratings if it is mild, moderate, or severe, respectively.  For the minor extremity, incomplete paralysis of the median nerve warrants 10, 20, or 40 percent ratings if it is mild, moderate, or severe, respectively.  A 70 percent rating is warranted for paralysis of the median nerve in the major extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened, and; pain with trophic disturbances.  The same paralysis for the minor extremity warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8715.  In the present case, the Veteran is shown to be right-handed; thus, the right upper extremity is considered the major extremity.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

After a review of all the evidence of record, the Board finds that, for the entire initial rating period on appeal, the Veteran's service-connected peripheral neuropathy of the right upper extremity more nearly approximated moderate incomplete paralysis of the major extremity.

An April 2007 service treatment record noted episodic radiation of pain into the right shoulder and fingers.  In a December 2007 medical history report, the Veteran advanced having less tingling in the right hand since surgery, but noted that there was still numbness on some occasions.  A January 2008 service treatment record stated that the Veteran had intermittent radiculopathy symptoms in the right upper extremity that had decreased since surgery.  In a subsequent February 2008 service treatment record, it was noted that the Veteran had no weakness in the hands, arms, and/or shoulders.

The report from a June 2008 examination reflects that the Veteran advanced having constant pain in the right hand.  The pain traveled from the shoulder to the hand and was sharp and sticking with cramping and numbness.  The Veteran conveyed that the pain was at a seven out of ten on the pain scale.  Further, the Veteran stated that the disability decreased the ability to perform physical activity.  Testing reflected that the Veteran could tie shoelaces, fasten buttons, and pick up a piece of paper and tear it in half.  Neurological testing conveyed symptoms of decreased sensation to light touch.

The report from a December 2009 VA traumatic brain injury examination noted numbness and tingling in the right hand.  Motor and sensory function was within normal limits.  A November 2010 private treatment record reported full strength in the right upper extremity with intact sensation to light touch and pinprick. 

The Veteran received a VA back examination in September 2013.  At that time, the Veteran advanced having increased numbness and weakness in the right upper extremity.  Further, the Veteran received a VA neck examination in September 2013.  Sensory testing reflected decreased sensation in the right hand/fingers.  Additionally, the VA examiner noted moderate constant pain in the right upper extremity, severe intermittent pain in the right upper extremity, and moderate paresthesias and/or dysesthesias.  No numbness was noted; however, this is contradicted by the other evidence of record.  Despite having two moderate readings and one severe reading, the VA examiner opined that the Veteran's overall severity of the right upper extremity was mild.

A January 2014 private treatment record noted that the Veteran continued to have diminished sensation in the right hand.  A mild fluctuating tremor in the right upper extremity had also developed.  An August 2014 private treatment record noted weakness and a mild tremor in the upper arms.

The Veteran received a new VA neck examination in December 2014.  Neurological testing reflected decreased sensation to light touch in the forearm, hand and fingers.  Additional neurological symptoms included moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Overall severity of the right upper extremity neuropathy was moderate.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that, for the entire relevant rating period on appeal, the Veteran's service-connected peripheral neuropathy of the right upper extremity more nearly approximated moderate incomplete paralysis of the major extremity.  The evidence conveys that the Veteran has had relatively the same right upper extremity symptomatology throughout the course of this appeal, which appears to be on the border of mild and moderate severity; therefore, the Board will resolve reasonable doubt in favor of the Veteran to find that, for the entire initial rating period on appeal, the symptomatology was moderate.  As the right extremity is the major appendage, an initial disability rating of 30 percent is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8715.  The Board has considered the fact that at the September 2013 VA neck examination the Veteran had severe intermittent pain in the right upper extremity; however, considering all the other evidence of record showing mild to moderate symptomatology, and considering the opinions of the VA examiners in September 2013 and December 2014, the Board does not find a 50 percent rating for severe incomplete paralysis to be warranted.  Further, there is no evidence indicating complete paralysis that would warrant a 70 percent rating.


Right Hip Strain

Disorders of the hips are rated under Diagnostic Codes 5250 through 5255 of 
38 C.F.R. § 4.71a.  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5250 contemplates ankylosis of the hip.  Favorable ankylosis in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating; intermediate ankylosis warrants a 70 percent rating; and unfavorable ankylosis, which contemplates extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated, warrants a 90 percent rating.

Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees.  Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent rating is warranted for limitation of adduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  

An 80 percent disability rating will be assigned under Diagnostic Code 5254 when there is a flail joint of the hip.  Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and 30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a.  

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2015).  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran is in receipt of an initial 10 percent disability rating for the service-connected right hip.  The 10 percent rating was assigned based on the criteria of Diagnostic Code 5252-5024.  Diagnostic Code 5024 states that tenosynovitis will be rated on limitation of motion of affected parts, as arthritis, degenerative.

After a review of all the evidence of record, the Board finds that, for the entire initial rating period on appeal, the Veteran's service-connected right hip strain was not productive of ankylosis, fracture, malunion, nonunion of the joint or flail hip joint, and did not manifest limitation of flexion to 45 degrees, limitation of extension to 5 degrees, limitation of rotation such that the Veteran cannot toe-out more than 15 degrees, limitation of abduction with motion lost beyond 10 degrees, or limitation of adduction such that the Veteran is unable to cross the legs.

Per an October 2005 service treatment record, the Veteran had right hip pain that worsened while running.  There was no stiffness or swelling.  A November 2005 service treatment record reported that the Veteran was experiencing right anterior hip pain for the previous month.  Aggravating factors included running, walking, and climbing stairs.  Gait was observed as normal.  The hip was tender to palpation.  An August 2008 service treatment record reflects that the Veteran was complaining of right hip pain at a level of four out of ten on the pain scale.

The report from a June 2008 examination conveyed that the Veteran advanced symptoms of weakness, stiffness, lack of endurance and fatigability, without swelling, heat, redness, giving way, locking, or dislocation.  Pain would vary from a one to a six out of ten on the pain scale.  Upon examination there was tenderness, without edema, effusion, weakness, redness, heat, subluxation, or guarding of movement.  Range of motion testing revealed flexion to 80 degrees, with pain setting in at 60 degrees, extension to 30 degrees, with pain setting in at 20 degrees, adduction to 25 degrees without pain, abduction to 40 degrees, with pain setting in at 30 degrees, external rotation to 60 degrees without pain, and internal rotation to 40 degrees without pain.

The Veteran received a VA hip examination in September 2013.  Range of motion testing showed flexion of 125 or greater degrees with objective evidence of painful motion at 110 degrees, and extension to greater than five degrees with no objective evidence of painful motion.  There was no abduction lost beyond 10 degrees, adduction limited such that the Veteran could not cross the legs, or rotation limited such that the Veteran could not toe-out more than 15 degrees.  There were no changes after repetitive use testing.

Upon examination there was no ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  Symptoms included pain with flare ups, weakness, fatigability, and incoordination.  During a flare up it was opined that an additional 15 degrees was lost on flexion.

Initially, the Board finds that the weight of the lay and medical evidence of record demonstrates that, for the initial rating period on appeal, the Veteran did not have ankylosis of the right hip, malunion or nonunion of the right femur, or flail hip joint or leg discrepancy.  As such, Diagnostic Codes 5250, 5254, and 5255 cannot form the basis for a higher rating for any part of the initial rating period on appeal.  Further, under Diagnostic Code 5253, the Veteran did not have limitation of rotation such that the Veteran cannot toe-out more than 15 degrees, limitation of abduction with motion lost beyond 10 degrees, or limitation of adduction such that the Veteran is unable to cross the legs.  As such, no rating under Diagnostic Code 5253 is warranted.

After a review of all the medical and lay evidence, the Board finds that, for the initial rating period on appeal, the weight of the evidence is against assignment of a compensable rating under Diagnostic Code 5251 for right hip extension.  For a compensable rating for limitation of extension under Diagnostic Code 5251, the evidence must indicate limitation of thigh extension at the hip to 5 degrees.  As discussed above, the evidence reflects that during the initial rating period on appeal right thigh extension at the hip was not limited to 5 degrees, to include as due to pain and other orthopedic limiting factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  

Further, after a review of all the medical and lay evidence, the Board finds that for the initial rating period on appeal, an initial rating in excess of 10 percent for right hip flexion is not warranted under Diagnostic Code 5252.  For a 20 percent disability rating under Diagnostic Code 5252, the evidence must indicate limitation of right hip flexion to 30 degrees.  Range of motion testing during the relevant period on appeal did not indicate any such limitation, even when considering painful limitation of motion and flare-ups.  For these reasons, the weight of the evidence reflects that during the initial rating period on appeal right thigh flexion at the hip was not limited to 30 degrees or less, to include as due to pain and other orthopedic limiting factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206 -07.

For these reasons, the Board finds that, for the entire initial rating period on appeal, the criteria for a disability rating in excess of 10 percent for right hip strain have not been met or more nearly approximated.  As the preponderance of the evidence is against the claim for a higher initial rating during this time period, the claim for an increased rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5250-55.

Disability Rating Criteria for Scars

During the pendency of the appeal, the applicable rating criteria for scar and skin disorders were amended, effective October 2008.  The October 2008 revisions are only applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Here, the Veteran filed the service-connection claim in March 2008; however, the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether such veteran's disability has increased since the last review.  See 77 Fed. Reg. 2909 -10 (Jan. 20, 2012).  While it is unclear whether the Veteran specifically made such a request during the pendency of the appeal, the Board notes that in a May 2015 rating decision the RO granted a staged initial rating for the service-connected left knee scaring and rated the disability under the new scar rating criteria.  The rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during an appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118 to the period on or after the effective dates of the new regulations.  For these reasons, the Board will considering the scar rating issues before it under both the old and new rating criteria.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).

Under the regulations in effect prior to October 23, 2008, scars, other than of the head, face, or neck, that are deep or that cause limited motion and exceed an area or areas of 6 square inches (39 sq. cm.) will be assigned a 10 percent rating.  A scar that exceeds an area or areas of at least 12 square inches (77 sq. cm.) will be assigned a 20 percent rating.  A scar that exceeds an area or areas of at least 72 square inches (465 sq. cm.) will be assigned a 30 percent rating, and a scar that exceeds an area or areas of at least 144 square inches (929 sq. cm.) will be assigned a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7802 provides a 10 percent rating for scars, other than of the head, face, or neck, that are superficial and did not cause limited motion, provided the scar involved an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 (2008).

One or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7803 provides a 10 percent rating for superficial, unstable scars.  38 C.F.R. § 4.118 (2008).  Separately, the prior version of Diagnostic Code 7804 provided a 10 percent rating for superficial, painful scars.  Id.

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2013).  This is functionally the same as Diagnostic Code 7805 under the regulations in effect prior to October 23, 2008, which stated that scars could be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Status Post Bilateral Inguinal Hernia Repair with Scars

The Veteran is currently service connection for residuals from inguinal hernia repair.  In addition to the scar rating criteria discussed above, such a disability may also be rated under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under Diagnostic Code 7338, a noncompensable (0 percent) rating is warranted for a hernia that is small, reducible, or without true hernia protrusion, or that is not operated but remediable.  38 C.F.R. § 4.114.  A 10 percent rating is warranted for recurrent postoperative hernias, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for small recurrent postoperative hernias or unoperated irremediable hernias, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.

After a review of all the evidence of record, the Board finds that, for the entire initial rating period on appeal, the Veteran's service-connected status post bilateral inguinal hernia repair with scars more nearly approximated one painful scar and multiple superficial scars that were not deep or unstable, did not cause any functional loss, and did not cover an area of at least 144 sq. inches (929 sq. cm.), and no postoperative hernia recurrence.

A December 2007 VA treatment record noted that the Veteran advanced a burning discomfort in the left inguinal hernia repair scar.  Examination did not reveal any unusual findings.  Per a January 2008 service treatment record, the Veteran advanced noticing a small, intermittent bulge at the hernia incision site several months earlier.  It would hurt after standing for a prolonged period of time.  There was no nausea, vomiting, diarrhea, or constipation.  A separate January 2008 service examination reported that the Veteran had mild tenderness to palpation at the left inguinal area with no hernia appreciated and no erythema.  There was also a healed left inguinal surgical scar at the site.  A September 2008 service treatment record found no hernia and noted that the left inguinal incision site was intact.

The report from a June 2008 examination reflects that the Veteran advanced symptoms of mild stiffness and pain in the abdomen.  No functional impairment was reported by the Veteran.  Upon examination two scars were observed measuring approximately 9 cm. by 0.2 cm with hypopigmentation of less than six sq. inches, without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture, inflammation, or edema.  Three other scars were also identified measuring approximately 1.75 cm. by 0.3 cm. with hyperpigmentation of less than six sq. inches, without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture, inflammation, or edema.  No hernia was observed upon examination, and there was no ulceration, edema, or stasis dermatitis.

The Veteran received a VA hernia examination in September 2013.  It was noted that the Veteran was not taking any medications at that time.  Upon examination no hernia was present.  The resulting scars from previous hernia surgery were not painful, unstable, or a total area of greater than 39 sq. cm.  No current complications or symptoms were diagnosed.  Per a September 2013 VA scar examination, the trunk scars were linear and measured 2 cm. by 0.5 cm., 0.5 cm. by 0.3 cm., 7 cm. by 0.4 cm., and 10 cm. by 0.3 cm.

The Veteran received a new VA hernia examination in January 2014.  Again it was noted that the Veteran was not taking any medications and again no current hernia was found upon examination.  In a corresponding VA scar examination, it was noted that none of the corresponding hernia treatment scars were painful or unstable.  All of the scars were linear and measured 2.5 cm. by 0.5 cm., 0.5 cm. by 0.5 cm., 0.7 cm. by 0.4 cm., 9 cm. by 0.4 cm., and 12 cm. by 0.5 cm.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that, for the entire relevant rating period on appeal, the Veteran's service-connected status post bilateral inguinal hernia repair with scars more nearly approximated one painful scar and multiple superficial scars that were not deep or unstable, did not cause any functional loss, and did not cover an area of at least 144 sq. inches (929 sq. cm.), and no postoperative hernia recurrence.  

Initially, the Board notes that the evidence reflects no recurrence of an inguinal hernia post surgery.  As such, a compensable disability rating cannot be assigned under Diagnostic Code 7338.   Further, the evidence reflects that most of the post-surgical scars are noncompensable as they are superficial, cover an area less than 144 sq. inches, are not painful or unstable, and do not cause any functional loss; however, medical records from 2007 and 2008 convey that a post surgical scar on the left abdominal side was painful.  As such, for the entire rating period on appeal, a 10 percent disability rating is warranted for that one painful scar on the left side under both the old and new rating criteria pursuant to Diagnostic Code 7804.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 7804.  

Left Knee Scarring

The May 2015 supplemental statement of the case (SSOC) lists two separate left knee scarring issues:  1) entitlement to a compensable rating for left knee scars status post anterior cruciate ligament and meniscus tear; and 2) a rating in excess of 20 percent for residual painful and unstable left knee scar.  In actuality, this is simply one issue with staged ratings.  In the original November 2008 rating decision, the Veteran was granted service connection for left knee scars status post anterior cruciate ligament and meniscus tear and assigned an initial noncompensable disability rating under Diagnostic Code 7805.  Subsequently, in a May 2015 rating decision, based upon the findings of a September 27, 2013 VA scar examination, the RO assigned a 20 percent disability rating from September 27, 2013 for one painful and unstable scar under Diagnostic Code 7804 (2015); thus, creating a staged rating of this single rating issue.  As such, the Board has more appropriately titled the left knee scarring issue on appeal as entitlement to a higher initial disability rating (or evaluation) for left knee scarring in excess of 0 percent (noncompensable) prior to September 27, 2013, and in excess of 20 percent from September 27, 2013

Prior to September 27, 2013

After a review of all the evidence of record, the Board finds that, prior to September 27, 2013, the Veteran's service-connected left knee scarring more nearly approximated two superficial scars that were not painful, deep, or unstable, did not cause any functional loss, and did not cover an area of at least 144 sq. inches (929 sq. cm.).

The report from a June 2008 examination reflects that the Veteran had two scars on the left knee, both of which measured 1 cm. by 1 cm. with hypopigmentation of less than six sq. inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture, inflammation, or edema.

Having reviewed all the evidence of record, considering both the old and new rating criteria, the Board finds that a compensable rating under Diagnostic Code 7801 is not warranted, as the evidence reflects that the left knee scarring is neither deep nor causes limitation of motion.  Further, a compensable rating is not warranted under Diagnostic Code 7802, as the superficial scars have not resulted in limitation of motion and/or do not cover an area or areas of 144 sq. inches.  As to Diagnostic Codes 7803 and 7804, a compensable rating is not warranted as the scars were not unstable, tender, and/or painful on objective demonstration during this time period.  Finally, a compensable rating is not warranted pursuant to Diagnostic Code 7805, as the evidence does not establish any additional symptoms or effects of the service-connected left knee scarring.  

For these reasons, the Board finds that, prior to September 27, 2013, the criteria for a higher initial (compensable) disability rating for left knee scarring have not been met.  As the preponderance of the evidence is against the claim for an increased rating, the claim for an increased rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2008 & 2015).

From September 27, 2013

After a review of all the evidence of record, the Board finds that, from September 27, 2013, the Veteran's service-connected left knee scarring more nearly approximated one painful scar and one painful and unstable scar that were not deep and did not cause any functional loss.

The Veteran received a VA knee examination in September 2013.  At that time the VA examiner noted that the Veteran did not have any left knee scars that were painful, unstable, or had a total area for all related scars greater than 39 sq. cm.  Specifically, the three identified scars measured 2 cm. by 0.5 cm., 1 cm. by 0.3 cm., and 0.5 cm. by 0.4 cm.

The Veteran received a separate VA scar examination in September 2013.  Per the examination report, the Veteran did not have any scars that were unstable only.  The Veteran did have one painful scar that hurt when it was cold or humid.  Further, the Veteran also had one scar that was both painful and unstable.  The measurements of the three left-knee scars are noted above.  The VA examiner opined that none of the scars caused limitation of function.

Having reviewed all the evidence of record, considering both the old and new rating criteria, the Board finds that, from September 27, 2013, the Veteran had two painful left knee scars, one of which was also unstable.  Such findings entitle the Veteran to a 20 percent disability rating under Diagnostic Code 7804 (2015) for one or two scars that are both unstable and painful.  A 30 percent disability rating would not be warranted unless the Veteran had three or four scars that were both unstable and painful.  Further, the Veteran could be entitled to a disability rating of 30 percent or more if the scarring was deep and/or resulted in functional loss.  As discussed above, none of the left knee scars encompass this criteria.  

For these reasons, the Board finds that, from September 27, 2013, the criteria for a disability rating in excess of 20 percent for left knee scarring have not been met.  As the preponderance of the evidence is against the claim for an increased rating, the claim for an increased rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2008 & 2015).

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted for the issues on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, as to the orthopedic issues on appeal, the Veteran's orthopedic disability picture has manifested primarily as painful limitation of motion, with flare-ups, related symptoms such as weakness, stiffness, lack of endurance, and fatigability, and difficulty conducting various activities of daily life.  As discussed above, painful limitation of motion with painful flare-ups and related orthopedic symptoms are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  Further, the functional limitations imposed by the Veteran's orthopedic disabilities, including difficulty standing and moving, are primarily the result of pain, including flare-ups, caused by engaging in these activities; therefore, as recognized in DeLuca, the effects of the Veteran's orthopedic pain and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

Concerning the Veteran's right upper extremity peripheral neuropathy, the Board finds that the symptomatology and impairment caused by the Veteran's right upper extremity peripheral neuropathy is specifically contemplated by the schedular rating criteria.  As discussed above, words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule, and rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  As such, the scheduler rating criteria encompasses a wide range of symptoms for peripheral neuropathy.  The Veteran's manifestations of peripheral neuropathy, including pain and numbness, are primarily sensory, which is accounted for under the schedular rating criteria at 38 C.F.R. § 4.124a.  The schedular rating criteria provide ratings based on paralysis, neuritis, and neuralgia (nerve pain).  The schedular criterion of paralysis includes symptoms of numbness.  In this case, comparing the Veteran's disability level and symptomatology of the right upper extremity to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

Finally, addressing the Veteran's scarring, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  Diagnostic Codes 7801 through 7804 rate scarring disabilities on the basis of appearance, location, size, soft tissue damage, pain, depth, and loss of covering of the skin (both subjective and objective findings).  Further, Diagnostic Code 7805 specifically provides for the rating of all other disabling effects not provided for in Codes 7801 through 7804.  While no such disabling effects were present in the instant appeal, effectively, all additional potentially relevant symptoms are addressed in this diagnostic code.  As the Veteran's disability picture is contemplated by the rating schedule, which included painful and unstable scars, the assigned schedular evaluation is adequate under Diagnostic Codes 7801 through 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.         

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the issues on appeal, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Evidence of record reflects that the Veteran is currently employed.  Further, a February 2014 report of contact reflects that the Veteran withdrew any TDIU issue.  In subsequent April and June 2014 statements, the Veteran's representative reaffirmed that the Veteran is not seeking entitlement to a TDIU.


ORDER

A higher initial disability rating for in excess of 10 percent for degenerative arthritis of the left knee is denied.

Prior to September 27, 2013, a higher initial disability rating of 20 percent for cervical intervertebral disc syndrome is granted. 

From September 27, 2013 to December 8, 2014, a disability rating in excess of 30 percent for cervical intervertebral disc syndrome is denied.

From December 9, 2014, a disability rating of 30 percent for cervical intervertebral disc syndrome is granted.

Prior to December 9, 2014, a higher initial disability rating of 30 percent for thoracolumbar spine DDD with lumbar intervertebral disc syndrome is granted.

From December 9, 2014, a disability rating in excess of 30 percent for thoracolumbar spine DDD with lumbar intervertebral disc syndrome and thoracic disc herniation is denied.

For the entire initial rating period on appeal, a disability rating of 30 percent for peripheral neuropathy of the right upper extremity is granted.

For the entire initial rating period on appeal, a disability rating in excess of 10 percent for right hip strain is denied.

For the entire initial rating period on appeal, a disability rating of 10 percent for status post bilateral inguinal hernia repair with scars is granted.

Prior to September 27, 2013, a compensable disability rating for left knee scarring is denied.

From September 27, 2013, a disability rating in excess of 20 percent for left knee scarring is denied.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


